—Order, Supreme Court, Bronx County (Alan Saks, J.), entered July 14, 1995, which granted petitioner’s application for leave *318to serve a late notice of claim, unanimously affirmed, without costs.
Plaintiffs notice of claim, correctly naming the New York City Housing Authority as defendant, was misdelivered to the Corporation Counsel. Given the short period of delay, approximately two months, and the lack of prejudice to defendant, the court properly granted the application (see, Goodall v City of New York, 179 AD2d 481). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.